UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-1018 Dreyfus Funds, Inc. (Exact name of registrant as specified in charter) 210 University Boulevard, Suite 800, Denver, Colorado 80206 (Address of principal executive offices) (Zip code) Kenneth R. Christoffersen, Esq. 210 University Boulevard, Suite 800, Denver, Colorado 80206 (Name and address of agent for service) Registrant's telephone number, including area code: 303-394-4404 Date of fiscal year end: December 31 Date of reporting period: March 31, 2009 Item 1. Schedule of Investments STATEMENT OF INVESTMENTS Dreyfus Discovery Fund March 31, 2009 (Unaudited) Common Stocks98.2% Shares Value ($) Biotechnology9.9% Acorda Therapeutics 40,170 a 795,768 Alexion Pharmaceuticals 41,780 a 1,573,435 Alkermes 36,100 a 437,893 Alnylam Pharmaceuticals 28,668 a 545,839 BioMarin Pharmaceutical 40,200 a 496,470 Celera 53,170 a 405,687 Enzon Pharmaceuticals 102,720 a 623,510 Martek Biosciences 20,410 a 372,482 Medarex 86,380 a 443,129 Myriad Genetics 31,200 a 1,418,664 Onyx Pharmaceuticals 35,210 a 1,005,245 OSI Pharmaceuticals 26,210 a 1,002,795 Regeneron Pharmaceuticals 32,310 a 447,817 United Therapeutics 9,250 a 611,333 Consumer Discretionary13.6% Aeropostale 19,560 a 519,514 Bally Technologies 30,244 a 557,094 Carter's 56,240 a 1,057,874 Chipotle Mexican Grill, Cl. B 15,396 a 882,345 Corinthian Colleges 50,820 a 988,449 Deckers Outdoor 9,340 a 495,394 Fossil 33,970 a 533,329 Hibbett Sports 55,622 a 1,069,055 Interactive Data 32,420 805,961 K12 21,206 a 294,763 Lincoln Educational Services 16,550 a 303,196 Lions Gate Entertainment 144,750 a 730,987 Lumber Liquidators 12,180 a 155,295 P.F. Chang's China Bistro 17,430 a 398,798 Papa John's International 41,010 a 937,899 Pool 21,110 282,874 Texas Roadhouse, Cl. A 116,860 a 1,113,676 Tractor Supply 12,200 a 439,932 Wendy's/Arby's Group, Cl. A 158,920 799,368 Williams-Sonoma 45,710 460,757 WMS Industries 55,550 a 1,161,550 Consumer Staples5.6% Alberto-Culver 46,540 1,052,269 Casey's General Stores 51,010 1,359,927 Central Garden & Pet 36,450 a 277,385 Hain Celestial Group 50,560 a 719,974 Nu Skin Enterprises, Cl. A 97,990 1,027,915 Peet's Coffee & Tea 15,820 a 342,028 Spartan Stores 64,300 990,863 Energy7.2% Arena Resources 59,980 a 1,528,290 Concho Resources 77,023 a 1,971,019 Dril-Quip 51,800 a 1,590,260 Encore Acquisition 25,580 a 595,247 NATCO Group, Cl. A 46,200 a 874,566 Plains Exploration & Production 51,770 a 891,997 Financial7.3% Arch Capital Group 18,880 a 1,016,877 EZCORP, Cl. A 24,690 a 285,663 ProAssurance 43,040 a 2,006,525 Riskmetrics Group 16,730 a 239,072 RLI 45,320 2,275,064 Tower Group 20,480 504,422 Validus Holdings 51,710 1,224,493 Health Care17.6% Align Technology 64,100 a 508,313 Bio-Rad Laboratories, Cl. A 9,030 a 595,077 Bruker 73,747 a 454,282 Cadence Pharmaceuticals 44,670 a 419,005 CardioNet 19,890 a 558,113 Catalyst Health Solutions 48,190 a 955,126 Chemed 15,550 604,895 Emergency Medical Services, Cl. A 16,586 a 520,635 ev3 44,720 a 317,512 Genomic Health 10,930 a 266,473 Haemonetics 22,200 a 1,222,776 Immucor 44,980 a 1,131,247 Integra LifeSciences Holdings 13,370 a 330,640 Kendle International 32,610 a 683,506 Landauer 5,500 278,740 Masimo 24,930 a 722,471 MEDNAX 16,840 a 496,275 NuVasive 25,610 a 803,642 Owens & Minor 26,310 871,650 PharMerica 17,840 a 296,858 Phase Forward 40,600 a 519,274 PSS World Medical 81,600 a 1,170,960 Resmed 26,070 a 921,314 Thermo Fisher Scientific 27,640 a 985,919 Thoratec 21,420 a 550,280 Varian 11,040 a 262,090 Volcano 35,951 a 523,087 West Pharmaceutical Services 23,360 766,442 Wright Medical Group 24,480 a 318,974 Industrial13.4% Administaff 36,910 779,908 Argon ST 17,000 a 322,490 Clean Harbors 14,960 a 718,080 Cornell 51,670 a 845,838 EnergySolutions 29,960 259,154 Exponent 19,030 a 482,030 Geo Group 24,305 a 322,041 Huron Consulting Group 44,940 a 1,906,804 ICF International 21,690 a 498,219 II-VI 30,220 a 519,180 Knight Transportation 73,090 1,108,044 Landstar System 15,530 519,789 MSC Industrial Direct, Cl. A 46,580 1,447,241 Orbital Sciences 26,300 a 312,707 Quanta Services 56,390 a 1,209,565 Team 38,630 a 452,744 UTi Worldwide 172,340 2,059,463 Information Technology21.7% Atheros Communications 34,170 a 500,932 ATMI 66,200 a 1,021,466 BigBand Networks 55,350 a 362,542 CACI International, Cl. A 13,410 a 489,331 Ciena 66,460 a 517,059 Cogent 62,220 a 740,418 CyberSource 52,430 a 776,488 Diodes 75,260 a 798,509 DTS 29,740 a 715,544 FEI 23,400 a 361,062 FormFactor 20,000 a 360,400 Informatica 54,620 a 724,261 j2 Global Communications 60,900 a 1,333,101 Lam Research 38,530 a 877,328 ManTech International, Cl. A 39,500 a 1,655,050 Mellanox Technologies 53,840 a 448,487 Metavante Technologies 101,979 a 2,035,501 NETGEAR 55,030 a 663,112 Neutral Tandem 23,515 a 578,704 Novellus Systems 66,080 a 1,098,910 PMC-Sierra 162,210 a 1,034,900 Polycom 90,250 a 1,388,948 Riverbed Technology 57,506 a 752,178 SkillSoft, ADR 166,320 a 1,112,681 Sybase 25,510 a 772,698 Teradyne 161,440 a 707,107 ValueClick 34,030 a 289,595 Vishay Intertechnology 48,690 a 169,441 Materials.5% Aurizon Mines 117,603 a Utilities1.4% Allete 18,300 488,427 UniSource Energy 35,280 994,543 Total Common Stocks (cost $116,910,231) Other Investment2.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,916,000) 2,916,000 b Total Investments (cost $119,826,231) 101.0% Liabilities, Less Cash and Receivables (1.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $119,826,231. Net unrealized depreciation on investments was $15,851,388 of which $4,163,034 related to appreciated investment securities and $20,014,422 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 -Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 103,974,843 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: A domestic equity security listed or traded on a securities exchange or in the over-the-counter market is valued at its last sale price on the exchange or market where it is principally traded or, in the case of a security traded on NASDAQ, at its official closing price. Lacking any sales on that day, the security is valued at the current closing bid price, or by quotes from dealers making a market in the security if the closing bid price is not available. A foreign equity security traded on a foreign exchange is valued at the last quoted official closing price available before the time when the funds assets are valued, or at the last quoted sales price if the exchange does not provide an official closing price or if the foreign market has not yet closed. Lacking any sales that day, the security is valued at the current closing bid price. New York closing exchange rates are used to convert foreign currencies to U.S. dollars. A debt security with a remaining maturity greater than 60 days at the time of purchase is valued in accordance with the evaluated bid price supplied by a pricing service approved by the Companys Board of Directors or, if such price is not available, at the mean between the highest bid and lowest asked quotations obtained from at least two securities dealers. A debt security with a remaining maturity of 60 days or less at the time of purchase is valued at amortized cost, which approximates market value, unless it is determined that amortized cost would not represent market value, in which case the securities would be marked to market. Registered investment companies that are not traded on an exchange are valued at their NAV. If market quotations or official closing prices are not readily available or are determined not to reflect accurately fair value, securities will be valued at their fair value as determined in good faith by the Board of Directors or pursuant to procedures approved by the Board of Directors. These situations may include instances where an event occurs after the close of the market on which a security is traded but before the fund calculates its NAV, and it is determined that the event has materially affected the value of the security. Fair value of foreign equity securities may be determined with the assistance of a pricing service using calculations based on indexes of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of The Bank of New York Mellon Corporation and an affiliate of Founders Asset Management LLC ("Founders", the fund's investment adviser), the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. It is the funds policy that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by The Dreyfus Corporation (an affiliate of Founders), U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Equity Growth Fund March 31, 2009 (Unaudited) Common Stocks98.2% Shares Value ($) Computers10.0% Apple 79,664 a 8,374,279 Hewlett-Packard 215,730 6,916,304 International Business Machines 107,600 10,425,364 Consumer Discretionary8.1% American Eagle Outfitters 112,740 1,379,937 Best Buy 62,662 2,378,649 Carnival 129,384 2,794,694 Darden Restaurants 45,010 1,542,043 Home Depot 67,838 1,598,263 Kohl's 37,240 a 1,575,997 Macy's 120,770 1,074,853 O'Reilly Automotive 36,130 a 1,264,911 Omnicom Group 68,940 1,613,196 Ross Stores 37,350 1,340,118 Staples 96,550 1,748,521 Time Warner 99,677 1,923,760 Time Warner Cable, Cl. A 25,020 620,492 Consumer Staples14.8% Colgate-Palmolive 67,147 3,960,330 CVS Caremark 84,912 2,334,231 Energizer Holdings 48,520 a 2,410,959 Kraft Foods, Cl. A 91,030 2,029,059 Lorillard 37,960 2,343,650 PepsiCo 174,550 8,985,834 Philip Morris International 202,340 7,199,257 Wal-Mart Stores 127,655 6,650,826 Walgreen 84,000 2,180,640 Energy9.1% Cameron International 62,590 a 1,372,598 Chevron 45,904 3,086,585 Halliburton 98,430 1,522,712 Hess 58,465 3,168,803 National Oilwell Varco 73,890 a 2,121,382 Noble Energy 37,190 2,003,797 Occidental Petroleum 71,740 3,992,331 Southwestern Energy 101,730 a 3,020,364 Transocean 26,040 a 1,532,193 XTO Energy 53,240 1,630,209 Financial3.4% Franklin Resources 31,890 1,717,914 Invesco 118,880 1,647,677 Moody's 76,170 1,745,816 Northern Trust 30,830 1,844,251 State Street 57,340 1,764,925 Health Care16.2% Alexion Pharmaceuticals 38,570 a 1,452,546 Amgen 23,440 a 1,160,749 Baxter International 62,580 3,205,347 Biogen Idec 43,420 a 2,276,076 Boston Scientific 224,130 a 1,781,833 Celgene 58,470 a 2,596,068 Cephalon 17,920 a,b 1,220,352 Covidien 35,187 1,169,616 Genzyme 40,820 a 2,424,300 Gilead Sciences 99,756 a 4,620,698 Life Technologies 49,856 a 1,619,323 McKesson 39,990 1,401,250 Medco Health Solutions 59,220 a 2,448,155 Merck & Co. 86,950 2,325,913 Owens & Minor 38,610 1,279,149 Pfizer 161,604 2,201,046 Schering-Plough 135,110 3,181,841 St. Jude Medical 72,850 a 2,646,641 Vertex Pharmaceuticals 57,600 a 1,654,848 Zimmer Holdings 30,910 a 1,128,215 Industrial9.2% Cummins 91,750 2,335,038 Danaher 48,330 2,620,453 Dover 81,151 2,140,763 Goodrich 32,360 1,226,120 Honeywell International 79,240 2,207,626 Illinois Tool Works 76,680 2,365,578 Lockheed Martin 40,170 2,772,935 Norfolk Southern 53,160 1,794,150 Paccar 96,960 2,497,690 Parker Hannifin 50,520 1,716,670 Union Pacific 47,445 1,950,464 Information Technology21.9% Accenture, Cl. A 86,110 2,367,164 Akamai Technologies 134,622 a 2,611,666 Altera 119,762 2,101,823 Amphenol, Cl. A 56,090 1,598,004 BMC Software 67,330 a 2,221,890 Broadcom, Cl. A 155,866 a 3,114,202 Dolby Laboratories, Cl. A 57,200 a 1,951,092 Electronic Arts 113,357 a 2,061,964 Google, Cl. A 18,546 a 6,455,121 Intuit 97,440 a 2,630,880 Juniper Networks 91,334 a 1,375,490 Lam Research 99,900 a 2,274,723 Motorola 367,010 1,552,452 Oracle 359,560 6,497,249 QUALCOMM 200,792 7,812,817 Symantec 131,000 a 1,957,140 Taiwan Semiconductor Manufacturing, ADR 371,530 3,325,194 Visa, Cl. A 80,462 4,473,687 Materials3.5% Freeport-McMoRan Copper & Gold 33,460 1,275,161 Monsanto 41,537 3,451,725 Potash Corp of Saskatchewan 17,980 1,452,964 Praxair 42,995 2,893,134 Telecommunication Services.8% Metropcs Communications 117,310 a Utilities1.2% PG & E 38,060 1,454,653 Questar 51,620 1,519,177 Total Common Stocks (cost $275,610,371) Exchange Traded Funds.4% Standard & Poor's Depository Receipts (Tr. Ser. 1) 14,388 (cost $1,778,143) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $882,000) 882,000 c Investment of Cash Collateral for Securities Loaned.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,120,896) 1,120,896 c Total Investments (cost $279,391,410) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At March 31, 2009, the total market value of the fund's securities on loan is $1,098,317 and the total market value of the collateral held by the fund is $1,120,896. c Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $279,391,410. Net unrealized depreciation on investments was $23,552,176 of which $7,698,267 related to appreciated investment securities and $31,250,443 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Significant Level 1 - Level 2 - Other Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investment in Securities 255,839,234 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: A domestic equity security listed or traded on a securities exchange or in the over-the-counter market is valued at its last sales price on the exchange or market where it is principally traded or, in the case of a security traded on NASDAQ, at its official closing price. Lacking any sales on that day, the security is valued at the current closing bid price, or by quotes from dealers making a market in the security if the closing bid price is not available. A foreign equity security traded on a foreign exchange is valued at the last quoted official closing price available before the time when the funds assets are valued, or at the last quoted sales price if the exchange does not provide an official closing price or if the foreign market has not yet closed. Lacking any sales that day, the security is valued at the current closing bid price. New York closing exchange rates are used to convert foreign currencies to U.S. dollars. A debt security with a remaining maturity greater than 60 days at the time of purchase is valued in accordance with the evaluated bid price supplied by a pricing service approved by the Companys Board of Directors or, if such price is not available, at the mean between the highest bid and lowest asked quotations obtained from at least two securities dealers. A debt security with a remaining maturity of 60 days or less at the time of purchase is valued at amortized cost, which approximates market value, unless it is determined that amortized cost would not represent market value, in which case the securities would be marked to market. Registered investment companies that are not traded on an exchange are valued at their NAV. If market quotations or official closing prices are not readily available or are determined not to reflect accurately fair value, securities will be valued at their fair value as determined in good faith by the Board of Directors or pursuant to procedures approved by the Board of Directors. These situations may include instances where an event occurs after the close of the market on which a security is traded but before the fund calculates its NAV, and it is determined that the event has materially affected the value of the security. Fair value of foreign equity securities may be determined with the assistance of a pricing service using calculations based on indexes of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of The Bank of New York Mellon Corporation and an affiliate of Founders Asset Management LLC ("Founders", the fund's investment adviser), the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. It is the funds policy that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by The Dreyfus Corporation (an affiliate of Founders), U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Growth Fund March 31, 2009 (Unaudited) Common Stocks97.6% Shares Value ($) Australia2.7% BHP Billiton 18,072 402,659 Computershare 10,542 64,338 CSL 2,810 63,461 Westpac Banking 12,050 160,345 Belgium.5% Colruyt 544 Bermuda.8% Accenture, Cl. A 4,410 121,231 Invesco 6,090 84,408 Canada3.6% Barrick Gold 3,400 110,079 Canadian National Railway 1,820 65,263 Canadian Natural Resources 1,530 59,367 EnCana 4,340 177,663 Fairfax Financial Holdings 484 126,082 First Quantum Minerals 2,170 61,115 HudBay Minerals 16,590 a 77,784 IAMGOLD 9,440 81,481 Red Back Mining 11,820 a 76,424 TransCanada 3,040 71,942 Denmark.5% Novo Nordisk, Cl. B 2,590 Finland1.0% Nokia 21,290 France3.9% Air Liquide 800 65,086 Alstom 1,320 68,359 AXA 3,259 39,180 BNP Paribas 1,364 56,387 GDF SUEZ 4,024 138,180 Sanofi-Aventis 1,613 90,807 Technip 1,930 68,223 Teleperformance 2,400 66,058 Total 5,308 263,888 Vivendi 4,350 115,137 Germany3.0% Hochtief 2,000 75,745 MAN 1,360 59,257 Merck 1,200 106,101 Muenchener Rueckversicherungs 670 81,704 Rheinmetall 1,930 65,659 RWE 1,622 113,787 Salzgitter 1,680 93,910 SAP 1,860 65,921 Software 1,310 93,361 Hong Kong.8% Cheung Kong Holdings 6,000 51,675 China Agri-Industries Holdings 130,000 a 61,894 Henderson Land Development 10,000 38,063 Sun Hung Kai Properties 7,000 62,681 Ireland.2% Ryanair Holdings, ADR 2,400 a Italy.2% Terna 18,830 Japan8.9% Air Water 6,000 52,560 Amada 12,000 63,253 Chubu Electric Power 3,200 70,420 Daiichi Sankyo 5,200 87,899 JSR 6,500 76,651 KDDI 12 56,634 Kubota 11,000 60,442 Lawson 3,900 160,776 Matsui Securities 9,400 61,844 Mitsubishi UFJ Financial Group 22,800 112,026 Mitsumi Electric 5,400 78,974 Mizuho Financial Group 44,800 87,223 Murata Manufacturing 2,700 104,403 Nippon Electric Glass 8,000 56,825 Nippon Express 18,000 56,782 Nippon Yusen 21,000 81,645 Nissin Foods Holdings 2,100 61,682 Rakuten 254 121,470 Rohm 1,500 75,163 Sega Sammy Holdings 11,700 103,193 Shimano 2,300 70,069 Shinko Electric Industries 6,600 63,762 Softbank 6,300 80,474 Sumitomo 8,100 70,426 Sumitomo Electric Industries 8,100 68,607 Sumitomo Heavy Industries 26,800 90,509 Tokyo Electron 1,800 67,815 Tokyo Gas 13,000 45,317 Tsumura & Co. 2,000 51,531 Netherlands1.2% Imtech 4,576 62,976 Koninklijke Ahold 13,180 144,443 Koninklijke Vopak 2,130 85,252 Norway.4% Tandberg 6,200 Singapore.3% ComfortDelgro 76,000 Spain1.8% Iberdrola 10,390 72,875 Inditex 2,350 91,623 Telefonica 14,960 298,489 Sweden.9% Alfa Laval 7,490 56,749 Elekta, Cl. B 8,970 90,343 Nordea Bank 17,200 85,831 Switzerland6.1% ABB 5,190 a 72,475 Adecco 1,970 61,598 Credit Suisse Group 3,100 94,425 Nestle 15,330 518,410 Novartis 5,768 218,372 Roche Holding 2,407 330,410 Syngenta 1,020 205,631 Zurich Financial Services 280 44,317 United Kingdom9.9% Asos 14,500 a 62,665 AstraZeneca 2,099 73,805 BAE Systems 20,320 97,510 BG Group 15,190 229,901 BP 19,650 132,915 British American Tobacco 6,157 142,473 Charter International 15,480 101,266 Domino's Pizza UK & IRL 20,290 65,420 Drax Group 11,230 83,211 HSBC Holdings 7,580 42,953 Imperial Tobacco Group 4,010 90,145 Reckitt Benckiser Group 4,890 183,728 Rio Tinto 2,640 89,002 Royal Dutch Shell, Cl. B 14,820 325,502 Scottish & Southern Energy 8,260 131,414 Shire 9,500 117,615 Standard Life 24,090 57,403 Tesco 49,660 237,521 Thomas Cook Group 35,600 122,572 WPP 18,970 106,884 United States50.9% Abbott Laboratories 4,189 199,815 Adobe Systems 16,714 a 357,513 Akamai Technologies 6,895 a 133,763 Apple 4,085 a 429,415 Best Buy 11,824 448,839 Biogen Idec 4,330 a 226,979 BioMarin Pharmaceutical 19,089 a 235,749 Broadcom, Cl. A 8,704 a 173,906 Carnival 6,625 143,100 Cephalon 1,260 a 85,806 Chevron 5,447 366,256 Cisco Systems 4,138 a 69,394 Cummins 4,700 119,615 CVS Caremark 8,607 236,606 Danaher 2,480 134,466 Dover 8,226 217,002 Electronic Arts 10,168 a 184,956 EMC 40,153 a 457,744 Energizer Holdings 2,490 a 123,728 Exxon Mobil 7,036 479,152 Franklin Resources 1,630 87,808 Freeport-McMoRan Copper & Gold 1,720 65,549 Gilead Sciences 3,465 a 160,499 Google, Cl. A 602 a 209,532 Hess 2,992 162,166 Home Depot 19,905 468,962 JPMorgan Chase & Co. 8,727 231,964 KLA-Tencor 7,658 153,160 Kohl's 4,320 a 182,822 Kraft Foods, Cl. A 21,532 479,948 Lam Research 5,120 a 116,582 Life Technologies 13,978 a 454,005 Lorillard 1,950 120,393 MEMC Electronic Materials 6,290 a 103,722 Merck & Co. 4,460 119,305 Metropcs Communications 6,010 a 102,651 Microsoft 20,492 376,438 Monsanto 2,130 177,003 Motorola 18,810 79,566 Oracle 12,218 220,779 Paccar 2,390 61,566 Parker Hannifin 1,650 56,067 PepsiCo 4,280 220,334 Pfizer 12,442 169,460 Philip Morris International 6,300 224,154 Praxair 2,201 148,105 QUALCOMM 15,209 591,782 Schlumberger 2,505 101,753 Southwestern Energy 2,050 a 60,865 St. Jude Medical 3,790 a 137,691 Staples 8,520 154,297 State Street 2,940 90,493 Symantec 6,710 a 100,247 Time Warner 2,363 45,612 Time Warner Cable 593 14,712 Union Pacific 9,316 382,981 Vertex Pharmaceuticals 4,170 a 119,804 Visa, Cl. A 8,156 453,474 Wal-Mart Stores 11,204 583,728 Wyeth 5,870 252,645 Total Common Stocks (cost $31,069,130) Exchange Traded Funds .4% United States iShares MSCI EAFE Index Fund 1,300 48,867 Standard & Poor's Depository 540 42,941 Receipts (Tr. Ser. 1) (cost $109,015) Preferred Stocks.4% Germany Fresenius (cost $152,941) 2,293 Total Investments (cost $31,331,086) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $31,331,086. Net unrealized depreciation on investments was $6,482,825 of which $424,503 related to appreciated investment securities and $6,907,328 related to depreciated investment securities. At March 31, 2009, the fund held the following forward foreign currency exchange contracts: (Unaudited) Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 3/31/2009 ($) Purchases: Australian Dollar, expiring 4/1/2009 233,511 158,881 162,314 3,433 Canadian Dollar, expiring 4/1/2009 77,745 62,107 61,678 (429) Japanese Yen, expiring 4/1/2009 6,284,570 64,883 63,500 (1,383) Sales: Proceeds ($) Euro, expiring 4/1/2009 46,660 61,419 61,983 (564) Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investment in Securities 22,304,506 2,543,755 0 Other Financial Instruments+ 0 3,433 0 Liabilities ($) Other Financial Instruments+ 0 (2,376) 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: A domestic equity security listed or traded on a securities exchange or in the over-the-counter market is valued at its last sales price on the exchange or market where it is principally traded or, in the case of a security traded on NASDAQ, at its official closing price. Lacking any sales on that day, the security is valued at the current closing bid price, or by quotes from dealers making a market in the security if the closing bid price is not available. A foreign equity security traded on a foreign exchange is valued at the last quoted official closing price available before the time when the funds assets are valued, or at the last quoted sales price if the exchange does not provide an official closing price or if the foreign market has not yet closed. Lacking any sales that day, the security is valued at the current closing bid price. New York closing exchange rates are used to convert foreign currencies to U.S. dollars. A debt security with a remaining maturity greater than 60 days at the time of purchase is valued in accordance with the evaluated bid price supplied by a pricing service approved by the Companys Board of Directors or, if such price is not available, at the mean between the highest bid and lowest asked quotations obtained from at least two securities dealers. A debt security with a remaining maturity of 60 days or less at the time of purchase is valued at amortized cost, which approximates market value, unless it is determined that amortized cost would not represent market value, in which case the securities would be marked to market. Registered investment companies that are not traded on an exchange are valued at their NAV. If market quotations or official closing prices are not readily available or are determined not to reflect accurately fair value, securities will be valued at their fair value as determined in good faith by the Companys Board of Directors or pursuant to procedures approved by the Board of Directors. These situations may include instances where an event occurs after the close of the market on which a security is traded but before the fund calculates its NAV, and it is determined that the event has materially affected the value of the security. Fair value of foreign equity securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of The Bank of New York Mellon Corporation and an affiliate of Founders Asset Management LLC ("Founders", the fund's investment adviser), the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. It is the funds policy that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by The Dreyfus Corporation (an affiliate of Founders), U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund enters into forward currency exchange contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings and to settle foreign currency transactions. When executing forward currency exchange contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward currency exchange contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward currency exchange contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward currency exchange contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Mid-Cap Growth Fund March 31, 2009 (Unaudited) Common Stocks99.2% Shares Value ($) Consumer Discretionary22.7% Advance Auto Parts 58,000 2,382,640 Bed Bath & Beyond 82,000 a 2,029,500 DeVry 45,000 2,168,100 Family Dollar Stores 77,000 2,569,490 GameStop, Cl. A 112,000 a 3,138,240 Guess? 56,000 1,180,480 Kohl's 57,000 a 2,412,240 NetFlix 65,000 a 2,789,800 Priceline.com 30,000 a 2,363,400 TJX Cos. 61,000 1,564,040 Yum! Brands 81,000 2,225,880 Consumer Staples4.1% Alberto-Culver 60,000 1,356,600 Clorox 21,000 1,081,080 Hansen Natural 58,500 a 2,106,000 Energy10.7% Arena Resources 30,000 a 764,400 Cameron International 57,000 a 1,250,010 Consol Energy 80,000 2,019,200 National Oilwell Varco 65,000 a 1,866,150 Noble 87,000 2,095,830 Southwestern Energy 75,000 a 2,226,750 Weatherford International 135,000 a 1,494,450 Financial8.4% AON 37,000 1,510,340 Assurant 82,000 1,785,960 Hudson City Bancorp 194,000 2,267,860 IntercontinentalExchange 49,000 a 3,649,030 Health Care14.9% Alexion Pharmaceuticals 58,463 a 2,201,717 Allergan 21,000 1,002,960 Cephalon 15,000 a 1,021,500 Covidien 35,000 1,163,400 Emergency Medical Services, Cl. A 19,000 a 596,410 Illumina 66,000 a 2,457,840 Masimo 85,000 a 2,463,300 Shire, ADR 30,000 1,078,200 St. Jude Medical 65,500 a 2,379,615 Varian Medical Systems 62,700 a 1,908,588 Industrials10.2% Alliant Techsystems 28,000 a 1,875,440 Cummins 43,000 1,094,350 First Solar 8,400 a 1,114,680 Flowserve 50,000 2,806,000 FTI Consulting 14,801 a 732,353 Jacobs Engineering Group 33,000 a 1,275,780 Joy Global 30,000 639,000 UTi Worldwide 140,000 1,673,000 Information Technology23.5% Akamai Technologies 191,000 a 3,705,400 Atmel 300,000 a 1,089,000 Baidu, ADR 16,000 a 2,825,600 BMC Software 110,000 a 3,630,000 Broadcom, Cl. A 60,000 a 1,198,800 FactSet Research Systems 38,000 1,899,620 Juniper Networks 68,000 a 1,024,080 Lender Processing Services 47,000 1,438,670 MasterCard, Cl. A 24,000 4,019,520 McAfee 56,000 a 1,876,000 Shanda Interactive Entertainment, ADR 76,000 a,b 3,004,280 Telecommunication Services3.0% American Tower, Cl. A 62,000 a 1,886,660 Metropcs Communications 81,000 a 1,383,480 Utilities1.7% Questar 62,000 Total Common Stocks (cost $134,200,798) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $887,000) 887,000 c Investment of Cash Collateral for Securities Loaned2.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,599,200) 2,599,200 c Total Investments (cost $137,686,998) 102.4% Liabilities, Less Cash and Receivables (2.4%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of this security is on loan. At March 31, 2009, the total market value of the fund's securities on loan is $2,703,852 and the total market value of the collateral held by the fund is $2,599,200. c Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $137,686,998. Net unrealized depreciation on investments was $25,613,425 of which $4,686,792 related to appreciated investment securities and $30,300,217 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities 112,073,573 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: A domestic equity security listed or traded on a securities exchange or in the over-the-counter market is valued at its last sale price on the exchange or market where it is principally traded or, in the case of a security traded on NASDAQ, at its official closing price. Lacking any sales on that day, the security is valued at the current closing bid price, or by quotes from dealers making a market in the security if the closing bid price is not available. A foreign equity security traded on a foreign exchange is valued at the last quoted official closing price available before the time when the funds assets are valued, or at the last quoted sales price if the exchange does not provide an official closing price or if the foreign market has not yet closed. Lacking any sales that day, the security is valued at the current closing bid price. New York closing exchange rates are used to convert foreign currencies to U.S. dollars. A debt security with a remaining maturity greater than 60 days at the time of purchase is valued in accordance with the evaluated bid price supplied by a pricing service approved by the Companys Board of Directors or, if such price is not available, at the mean between the highest bid and lowest asked quotations obtained from at least two securities dealers. A debt security with a remaining maturity of 60 days or less at the time of purchase is valued at amortized cost, which approximates market value, unless it is determined that amortized cost would not represent market value, in which case the securities would be marked to market. Registered investment companies that are not traded on an exchange are valued at their NAV. If market quotations or official closing prices are not readily available or are determined not to reflect accurately fair value, securities will be valued at their fair value as determined in good faith by the Companys Board of Directors or pursuant to procedures approved by the Board of Directors. These situations may include instances where an event occurs after the close of the market on which a security is traded but before the fund calculates its NAV, and it is determined that the event has materially affected the value of the security. Fair value of foreign equity securities may be determined with the assistance of a pricing service using calculations based on indexes of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of The Bank of New York Mellon Corporation and an affiliate of Founders Asset Management LLC ("Founders", the fund's investment adviser), the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. It is the funds policy that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by The Dreyfus Corporation (an affiliate of Founders), U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Passport Fund March 31, 2009 (Unaudited) Common Stocks96.8% Shares Value ($) Australia3.0% Australian Worldwide Exploration 78,981 132,346 CFS Retail Property Trust 89,950 101,915 Computershare 22,458 137,061 Downer EDI 41,850 129,937 Goodman Fielder 145,390 105,608 Iluka Resources 37,170 a 104,123 Metcash 50,970 143,346 Belgium.8% Bekaert 1,710 115,372 Cofinimmo 1,160 123,660 Canada8.2% Altagas Income Trust 7,790 88,066 Biovail 11,570 125,843 Cogeco Cable 6,660 166,434 Crescent Point Energy Trust 11,622 243,043 Emera 16,050 242,310 First Quantum Minerals 6,320 177,993 Gran Tierra Energy 43,267 a 110,527 HudBay Minerals 38,730 a 181,590 IAMGOLD 17,030 146,994 Laurentian Bank of Canada 7,550 159,326 Red Back Mining 35,530 a 229,726 Rona 8,950 a 84,281 Silver Standard Resources 7,760 a 126,327 Sino-Forest 17,970 a 125,312 Westjet Airlines 15,480 a 142,703 China.6% Zhejiang Expressway, Cl. H 240,000 Finland1.3% Konecranes 7,560 126,537 Outotec 9,220 158,486 Tietoenator 9,120 94,618 France8.9% Cap Gemini 4,284 137,832 CNP Assurances 2,900 182,986 Eutelsat Communications 5,810 123,487 Faiveley 1,770 129,319 Fonciere des Regions 1,728 81,156 Havas 81,168 209,176 Ipsen 4,397 169,329 Ipsos 7,490 165,164 Neopost 1,290 100,084 Publicis Groupe 10,570 271,274 Scor 13,960 287,345 Societe BIC 2,090 102,711 Technip 6,800 240,370 Teleperformance 7,344 202,138 Unibail-Rodamco 980 138,814 Germany6.8% Adidas 3,180 105,861 Deutsche Euroshop 4,759 137,183 Deutsche Lufthansa 12,201 132,417 Fielmann 2,530 155,808 Lanxess 10,940 186,453 MTU Aero Engines Holding 7,020 164,498 Puma 720 109,293 Rheinmetall 3,440 117,029 Salzgitter 3,638 203,360 Software 2,520 179,596 Tognum 18,900 164,699 Vossloh 873 92,647 Wincor Nixdorf 4,150 188,042 Greece.5% Public Power 5,670 102,435 Sarantis 11,560 40,233 Hong Kong1.5% China Agri-Industries Holdings 453,000 a 215,675 Neo-China Land Group Holdings 493,500 b 47,756 Pacific Basin Shipping 327,000 148,936 Peace Mark Holdings 586,000 a,b 0 Ireland.8% DCC 14,566 Italy4.9% ACEA 14,736 176,177 Banca Popolare di Milano Scarl 45,166 224,993 Benetton Group 31,695 206,517 Buzzi Unicem 13,614 152,726 DiaSorin 5,030 112,455 Parmalat 167,800 345,724 Recordati 32,830 178,806 Japan26.2% Air Water 19,400 169,945 Amada 27,000 142,318 Asics 13,000 90,868 Bank of Kyoto 15,000 127,872 Bank of Yokohama 29,000 124,611 Chiba Bank 28,000 139,688 Chiyoda 10,800 152,139 Circle K Sunkus 11,300 161,013 COMSYS Holdings 22,000 185,255 Daifuku 27,000 146,439 Daito Trust Construction 1,900 63,700 Disco 4,400 108,994 F.C.C. 8,200 84,751 Fukuoka Financial Group 34,000 104,614 Gourmet Navigator 43 86,156 Hogy Medical 2,592 141,421 Hokuhoku Financial Group 101,000 185,469 House Foods 10,600 147,471 Japan Aviation Electronics Industry 21,000 104,223 Japan Excellent 19 68,563 Kansai Paint 37,000 207,718 Keihin 25,400 274,499 Kinden 18,000 146,281 Kuroda Electric 34,800 192,343 KYORIN Co. 11,000 136,491 Kyowa Exeo 12,000 97,770 Lintec 9,000 111,923 Matsui Securities 29,800 196,060 Matsumotokiyoshi Holdings 7,400 118,585 MegaChips 5,100 81,613 Mitsumi Electric 14,200 207,673 NET One Systems 90 118,768 NSD 14,600 93,080 Pacific Metals 22,000 97,696 Pigeon 6,300 156,593 Point 5,070 228,988 Seino Holdings 51,000 246,006 Shimachu 8,800 147,805 Shimano 2,300 70,069 Shinko Electric Industries 14,400 139,116 Shinko Plantech 22,700 142,131 SKY Perfect JSAT Holdings 270 102,936 Star Micronics 13,300 123,426 Tokai Rika 11,000 110,819 Tokuyama 17,000 109,376 Tokyo Ohka Kogyo 8,500 118,934 Tokyu Reit 21 112,854 Top REIT 32 117,030 Toshiba Machine 70,000 209,047 Towa Pharmaceutical 2,200 92,021 Toyo Engineering 56,000 165,977 Tsumura & Co. 3,600 92,755 Yamaguchi Financial Group 20,000 188,308 Yokohama Rubber 40,000 168,092 Netherlands2.1% Gemalto 5,505 a 157,225 Imtech 13,312 183,202 Koninklijke Vopak 2,470 98,860 Wereldhave 2,240 156,710 Norway.8% Tandberg 7,900 116,548 TGS Nopec Geophysical 14,200 a 110,771 Singapore.7% ComfortDelgro 159,000 142,207 Singapore Petroleum 34,000 63,657 South Korea4.5% CJ Home Shopping 6,620 266,467 Daegu Bank 15,640 82,997 Honam Petrochemical 2,715 117,179 Kiwoom Securities 2,655 87,840 Korea Plant Service & Engineering 8,330 186,452 LG Fashion 11,630 153,656 NCsoft 1,741 117,774 Youngone 16,590 104,276 Yuhan 1,214 162,405 Spain3.1% Bankinter 14,860 157,327 Corporacion Financiera Alba 7,261 272,966 Enagas 7,096 100,578 Laboratorios Almirall 21,531 186,482 Prosegur Cia de Seguridad 5,660 152,479 Sweden.5% Elekta, Cl. B 14,690 Switzerland5.4% Actelion 4,220 a 192,661 Adecco 7,943 248,363 Baloise Holding 2,330 149,170 Banque Cantonale Vaudoise 720 239,019 Kuoni Reisen Holding 785 190,403 PSP Swiss Property 5,470 a 230,741 Schindler Holding 6,270 296,171 United Kingdom16.2% Aggreko 21,940 154,779 AMEC 15,860 121,386 Amlin 40,390 199,325 Asos 59,690 a 257,964 Autonomy 7,560 a 141,534 Balfour Beatty 40,440 190,290 Beazley Group 92,180 113,727 Bellway 8,090 78,630 Catlin Group 33,100 148,629 Charter International 41,040 268,474 Close Brothers Group 16,611 127,968 Croda International 29,470 224,071 Dana Petroleum 6,422 a 102,356 Davis Service Group 28,270 106,155 De La Rue 7,412 103,355 Domino's Pizza UK & IRL 71,390 230,180 Halfords Group 25,220 105,738 Halma 41,800 99,094 IG Group Holdings 38,210 96,065 Interserve 44,097 117,666 Jardine Lloyd Thompson Group 29,118 183,173 London Stock Exchange Group 14,720 119,418 Persimmon 25,190 124,855 Regus 153,250 161,591 Spectris 17,506 101,084 Spirent Communications 226,198 160,629 SSL International 22,820 146,991 Thomas Cook Group 85,310 293,725 Tui Travel 71,777 235,546 Vedanta Resources 10,510 101,849 Total Common Stocks (cost $36,038,590) Preferred Stocks.7% United Kingdom Inmarsat (cost $163,283) 26,850 Total Investments (cost $36,201,873) 97.5% Cash and Receivables (Net) 2.5% Net Assets 100.0% a Non-income producing security. b Illiquid securities. At the period end, the value of these securities amounted to $47,756 or 0.2% of net assets. The valuation of these securities has been determined in good faith under the direction of the Board of Directors. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $36,201,873. Net unrealized depreciation on investments was $8,416,810 of which $922,905 related to appreciated investment securities and $9,339,715 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES March 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 3/31/2009 ($) Financial Futures Long DJ Euro STK 50 22 582,447 June 2009 (785) Topix 1 78,509 June 2009 9,503 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 2 - Other Level 1 -Quoted Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investment in Securities 19,290,008 8,447,299 47,756 Other Financial Instruments+ 9,503 0 0 Liabilities ($) Other Financial Instruments+ (785) 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Securities ($) Balance as of 12/31/2008 66,861 Realized gain (loss) 0 Change in unrealized appreciation (depreciation) (19,105) Net purchases (sales) 0 Transfers in and/or out of Level 3 0 Balance as of 3/31/2009 47,756 Portfolio valuation: A domestic equity security listed or traded on a securities exchange or in the over-the-counter market is valued at its last sale price on the exchange or market where it is principally traded or, in the case of a security traded on NASDAQ, at its official closing price. Lacking any sales on that day, the security is valued at the current closing bid price, or by quotes from dealers making a market in the security if the closing bid price is not available. A foreign equity security traded on a foreign exchange is valued at the last quoted official closing price available before the time when the funds assets are valued, or at the last quoted sales price if the exchange does not provide an official closing price or if the foreign market has not yet closed. Lacking any sales that day, the security is valued at the current closing bid price. New York closing exchange rates are used to convert foreign currencies to U.S. dollars. A debt security with a remaining maturity greater than 60 days at the time of purchase is valued in accordance with the evaluated bid price supplied by a pricing service approved by the Companys Board of Directors or, if such price is not available, at the mean between the highest bid and lowest asked quotations obtained from at least two securities dealers. A debt security with a remaining maturity of 60 days or less at the time of purchase is valued at amortized cost, which approximates market value, unless it is determined that amortized cost would not represent market value, in which case the securities would be marked to market. Registered investment companies that are not traded on an exchange are valued at their NAV. If market quotations or official closing prices are not readily available or are determined not to reflect accurately fair value, securities will be valued at their fair value as determined in good faith by the Companys Board of Directors or pursuant to procedures approved by the Board of Directors. These situations may include instances where an event occurs after the close of the market on which a security is traded but before the fund calculates its NAV, and it is determined that the event has materially affected the value of the security. Fair value of foreign equity securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of The Bank of New York Mellon Corporation and an affiliate of Founders Asset Management LLC ("Founders", the fund's investment adviser), the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. It is the funds policy that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by The Dreyfus Corporation (an affiliate of Founders), U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund may invest in financial futures contracts in order to gain exposure to or protect against changes in the market. The fund is exposed to market risk as a result of changes in the value of the underlying financial instruments. Investments in financial futures require the fund to mark to market on a daily basis, which reflects the change in market value of the contracts at the close of each days trading.
